Name: Regulation (EEC) No 184/75 of the Commission of 24 January 1975 amending Regulation (EEC) No 315/68 as regards the packaging and presentation of narcissus bulbs
 Type: Regulation
 Subject Matter: technology and technical regulations;  agricultural structures and production;  agricultural activity
 Date Published: nan

 Avis juridique important|31975R0184Regulation (EEC) No 184/75 of the Commission of 24 January 1975 amending Regulation (EEC) No 315/68 as regards the packaging and presentation of narcissus bulbs Official Journal L 020 , 25/01/1975 P. 0023 - 0023 Finnish special edition: Chapter 3 Volume 6 P. 0044 Greek special edition: Chapter 03 Volume 11 P. 0160 Swedish special edition: Chapter 3 Volume 6 P. 0044 Spanish special edition: Chapter 03 Volume 8 P. 0074 Portuguese special edition Chapter 03 Volume 8 P. 0074 REGULATION (EEC) No 184/75 OF THE COMMISSION of 24 January 1975 amending Regulation (EEC) No 315/68 as regards the packaging and presentation of narcissus bulbs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 234/68 (1) of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage, and in particular Article 4 thereof; Whereas Chapter V "Packaging and presentation" of the Annex to Council Regulation No 315/68 (2) of 12 March 1968 fixing quality standards for flowering bulbs, corms and tubers, as last amended by Regulation (EEC) No 1793/73 (3), provides in its second paragraph that each unit pack may contain only products of the same species, of one or of several varieties, and that the rules regarding sizes must be complied with; Whereas that provision prevents persons selling the products in question from fully meeting the new demands of certain buyers wishing to obtain unit packs containing more than one species of narcissus; Whereas no minimum size is fixed for species of narcissus other than "tazetta" ; whereas in the case of narcissus it is therefore possible to allow bulbs of different species to be mixed; Whereas the provisions relating to the packaging and presentation and marking of these bulbs should therefore be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Live Plants, HAS ADOPTED THIS REGULATION: Article 1 1. The following sentence is added to the second paragraph of Chapter V of the Annex to Regulation (EEC) No 315/68: "However, in the case of bulbs of species of narcissus other than "tazetta", the unit pack may contain bulbs of more than one species on condition that the mixture contains not less than 10 and not more than 50 bulbs, belonging to at least three different species. The number of bulbs of each species contained in the pack must be approximately equal." 2. The following is added to the second indent of Chapter VI A I (b) of the Annex to Regulation (EEC) No 315/68: "er, for narcissus, where appropriate the reference "mixture"." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1975. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 55, 2.3.1968, p. 1. (2)OJ No L 71, 21.3.1968, p. 1. (3)OJ No L 181, 4.7.1973. p. 12.